 

EXHIBIT 10.2

ATARA BIOTHERAPEUTICS, INC.

SENIOR VICE PRESIDENT EMPLOYMENT AGREEMENT

for

DERRELL PORTER

This Senior Vice President Employment Agreement (this “Agreement”), is made and
entered into as of March 23, 2017 (the “Effective Date”), by and between Derrell
Porter (“Employee”) and Atara Biotherapeutics, Inc. (the “Company”).    

1.Employment by the Company.

1.1Position.  Employee shall serve as the Company’s Senior Vice President, Head
of Global Commercial initially reporting to the Company’s Chief Executive
Officer.  During the term of Employee’s employment with the Company, Employee
will devote Employee’s best efforts and substantially all of Employee’s business
time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.  Employee’s anticipated start date will
be May 8, 2017 (the “Start Date”).

1.2Duties and Location.  Employee shall perform such duties as are customarily
associated with the position of Senior Vice President, Head of Global Commercial
and such other duties as are assigned to Employee by the Company.  Employee’s
primary office location shall be the Company’s office in South San Francisco,
California.  Subject to the terms of this Agreement, the Company reserves the
right to (i) reasonably require Employee to perform Employee’s duties at places
other than Employee’s primary office location from time to time and to require
reasonable business travel, and (ii) modify Employee’s job title and duties as
it deems necessary and appropriate in light of the Company’s needs and interests
from time to time.

1.3Policies and Procedures.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.Compensation.

2.1Base Salary.  For services to be rendered hereunder, Employee shall receive a
base salary at the rate of $365,000 per year (the “Base Salary”), less standard
payroll deductions and withholdings and payable in accordance with the Company’s
regular payroll schedule.

1.

--------------------------------------------------------------------------------

 

2.2Annual Bonus.  Employee will be eligible for an annual discretionary bonus
(the “Annual Bonus”) of up to thirty-five percent (35%) of Employee’s then
current Base Salary (the “Target Bonus Amount”).  Whether Employee receives an
Annual Bonus for any given year, and the amount of any such Annual Bonus, will
be determined in the good faith discretion of the Company’s Board of Directors
(“Board”) (or the Compensation Committee thereof), based upon the Company’s and
Employee’s achievement of objectives and milestones to be determined on an
annual basis by the Board (or Compensation Committee thereof).  No Annual Bonus
is guaranteed and, in addition to the other conditions for earning such
compensation, Employee must remain an employee in good standing of the Company
on the scheduled Annual Bonus payment date in order to be eligible for any
Annual Bonus.     

2.3Initial Retention Bonus.

2.3.1Employee will be eligible for an initial retention bonus in the amount of
$150,000, less standard payroll deductions and withholdings, to be paid to
Employee within thirty (30) days following the Start Date (the “Initial
Retention Bonus”).  This Initial Retention Bonus is an advance and is being paid
to Employee prior to being earned by Employee.

2.3.2Employee will earn the Initial Retention Bonus on the first year
anniversary of Employee’s Start Date.

2.3.3If, at any time during Employee’s first year of employment, Employee
resigns his employment without Good Reason or the Company terminates Employee’s
employment for Cause, Employee agrees to repay one-hundred percent (100%) of the
Initial Retention Bonus to the Company within thirty (30) days following
Employee’s employment termination date.  To the extent permitted by applicable
law, Employee expressly authorizes the Company to deduct from his final paycheck
any unearned amount of the Initial Retention Bonus.  

2.3.4If at any time: (i) Employee resigns his employment for Good Reason; (ii)
Employee’s employment is terminated by the Company without Cause; or            
(iii) Employee’s employment is terminated due to death or disability; then
Employee shall not be required to repay the Initial Retention Bonus or any
portion thereof.

2.4Additional Retention Bonus.

2.4.1If Employee remains employed by the Company on a full-time basis in good
performance standing through and including the first year anniversary of the
Start Date, Employee will be eligible for an additional retention bonus in the
amount of $75,000, less standard payroll deductions and withholdings, to be paid
to Employee within thirty (30) days following the first year anniversary of the
Start Date (the “Additional Retention Bonus”).  This Additional Retention Bonus
is an advance and is being paid to Employee prior to being earned by Employee.  

2.4.2Employee will earn the Additional Retention Bonus on the second year
anniversary of Employee’s Start Date.

2.

--------------------------------------------------------------------------------

 

2.4.3If, at any time during Employee’s second year of employment, Employee
resigns his employment without Good Reason or the Company terminates Employee’s
employment for Cause, Employee agrees to repay one-hundred percent (100%) of the
Additional Retention Bonus to the Company within thirty (30) days following
Employee’s employment termination date.  To the extent permitted by applicable
law, Employee expressly authorizes the Company to deduct from his final paycheck
any unearned amount of the Additional Retention Bonus.

2.4.4If at any time: (i) Employee resigns his employment for Good Reason; (ii)
Employee’s employment is terminated by the Company without Cause; or (iii)
Employee’s employment is terminated due to death or disability; then Employee
shall not be required to repay the Additional Retention Bonus or any portion
thereof.

3.Standard Company Benefits.  Employee shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its employees from time to time.  Any such benefits shall be
subject to the terms and conditions of the governing benefit plans and policies
and may be changed by the Company in its discretion.

4.Expenses.  The Company will reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in furtherance or in
connection with the performance of Employee’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to
time.  

5.Stock Options.  The Company will recommend to its Compensation Committee of
the Board that Employee be granted an option to purchase 130,000 shares of the
Company’s Common Stock (“Option”).  Grant of the Option is subject to the
approval of the Compensation Committee.  If granted, the Option shall vest over
four years of continuous service to the Company, with twenty-five percent (25%)
of the shares subject to the Option grant becoming vested on the first year
anniversary of the Start Date, and the remaining shares becoming vested in equal
monthly installments over the following thirty-six (36) months of continuous
service.  The exercise price of the Option, as well as all other matters related
to the Option, will be governed by and subject to the terms and conditions set
forth in the Company’s 2014 Equity Incentive Plan, and the stock option
agreement Employee will be required to execute.  

6.Proprietary Information Obligations.

6.1Proprietary Information Agreement.  As a condition of employment, Employee
shall execute and abide by the Company’s standard form of Proprietary
Information and Invention Assignment Agreement (the “Proprietary Agreement”).

6.2Third-Party Agreements and Information.  Employee represents and warrants
that Employee’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Employee will perform Employee’s duties to the Company without violating
any such agreement.  Employee represents and warrants that Employee does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with

3.

--------------------------------------------------------------------------------

 

Employee’s employment by the Company, except as expressly authorized by that
third party.  During Employee’s employment by the Company, Employee will use in
the performance of Employee’s duties only information that is generally known
and used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company.

7.Outside Activities and Non-Competition During Employment.

7.1Outside Activities.  Throughout Employee’s employment with the Company,
Employee may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Employee’s duties hereunder
or present a conflict of interest with the Company or its affiliates.  Subject
to the restrictions set forth herein, and only with prior written disclosure to
and consent of the Board, Employee may engage in other types of business or
public activities.  The Board may rescind such consent, if the Board determines,
in its sole discretion, that such activities compromise or threaten to
compromise the Company’s or its affiliates’ business interests or conflict with
Employee’s duties to the Company or its affiliates.

7.2Non-Competition During Employment.  During Employee’s employment by the
Company, Employee will not, without the express written consent of the Board,
directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint ventures, associate, representative or
consultant of any person or entity engaged in, or planning or preparing to
engage in, business activity competitive with any line of business engaged in
(or planned to be engaged in) by the Company or its affiliates; provided,
however, that Employee may purchase or otherwise acquire up to (but not more
than) one percent (1%) of any class of securities of any enterprise (without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange.  In addition, Employee
will be subject to certain restrictions (including restrictions continuing after
Employee’s employment ends) under the terms of the Proprietary Agreement.

8.Termination of Employment; Severance and Change in Control Benefits.

8.1At-Will Employment.  Employee’s employment relationship is at-will.  Either
Employee or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice.

8.2Termination Without Cause or Resignation for Good Reason Unrelated to Change
in Control.  In the event Employee’s employment with the Company is terminated
by the Company without Cause (and other than as a result of Employee’s death or
disability) or Employee resigns for Good Reason, in either case, at any time
except during the Change in Control Period (as defined below), then provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Employee
satisfies the Release Requirement in Section 9 below, and remains in compliance
with the terms of this Agreement, the Company shall provide Employee with the
following “Severance Benefits”:

4.

--------------------------------------------------------------------------------

 

8.2.1Severance Payments.  Severance pay in the form of continuation of
Employee’s final Base Salary for a period of six (6) months following
termination, subject to required payroll deductions and tax withholdings (the
“Severance Payments”).  Subject to Section 10 below, the Severance Payments
shall be made on the Company’s regular payroll schedule in effect following
Employee’s termination date; provided, however that any such payments that are
otherwise scheduled to be made prior to the Release Effective Date (as defined
below) shall instead accrue and be made on the first regular payroll date
following the Release Effective Date.  For such purposes, Employee’s final Base
Salary will be calculated prior to giving effect to any reduction in Base Salary
that would give rise to Employee’s right to resign for Good Reason.

8.2.2Health Care Continuation Coverage Payments.  

(i)COBRA Premiums. If Employee timely elects continued coverage under COBRA, the
Company will pay Employee’s COBRA premiums to continue Employee’s coverage
(including coverage for Employee’s eligible dependents, if applicable) (“COBRA
Premiums”) through the period starting on the termination date and ending six
(6) months after the termination date (the “COBRA Premium Period”); provided,
however, that the Company’s provision of such COBRA Premium benefits will
immediately cease if during the COBRA Premium Period Employee becomes eligible
for group health insurance coverage through a new employer or Employee ceases to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event Employee becomes covered under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the COBRA
Premium Period, Employee must immediately notify the Company of such event.

(ii)Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if (a) as of the date of Employee’s termination of employment
Employee is not a participant in a Company group health plan under which
Employee would otherwise be entitled to continued coverage under COBRA or (b)
the Company determines, in its sole discretion, that it cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), regardless of whether Employee or Employee’s dependents elect or
are eligible for COBRA coverage, the Company instead shall pay to Employee, on
the first day of each calendar month following the termination date, a fully
taxable cash payment equal to the applicable COBRA premiums for that month
(including the amount of COBRA premiums for Employee’s eligible dependents),
subject to applicable tax withholdings (such amount, the “Special Cash
Payment”), for the remainder of the COBRA Premium Period.  Employee may, but is
not obligated to, use such Special Cash Payments toward the cost of COBRA
premiums or toward premium costs under an individual health plan.

8.3Termination Without Cause or Resignation for Good Reason During Change in
Control Period.  In the event Employee’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Employee’s death or disability) at any time during the Change in Control Period
or Employee resigns for Good Reason at any time during the Change in Control
Period, in lieu of (and not additional to) the Severance Benefits described in
Section 8.2, and provided that Employee satisfies the Release Requirement in
Section 9 below and remains in compliance with the terms of this Agreement, the
Company shall

5.

--------------------------------------------------------------------------------

 

instead provide Employee with the following “CIC Severance Benefits”.    For the
avoidance of doubt: (i) in no event will Employee be entitled to severance
benefits under Section 8.2 and this Section 8.3, and (ii) if the Company has
commenced providing Severance Benefits to Employee under Section 8.2 prior to
the date that Employee becomes eligible to receive CIC Severance Benefits under
this Section 8.3, the Severance Benefits previously provided to Employee under
Section 8.2 of this Agreement shall reduce the CIC Severance Benefits provided
under this Section 8.3:

8.3.1CIC Severance Payment.  Severance pay in the form of a lump sum payment in
an amount equal to nine (9) months of Employee’s final Base Salary, payable
within sixty (60) days following the termination date and subject to required
payroll deductions and tax withholdings; provided, however that, if the period
for satisfaction of the Release Requirement (as defined below) begins in one
taxable year and ends in another taxable year, payment shall not be made until
the beginning of the second taxable year.  For such purposes, Employee’s final
Base Salary will be calculated prior to giving effect to any reduction in Base
Salary that would give rise to Employee’s right to resign for Good Reason.

8.3.2CIC Health Care Continuation Coverage Payments.

(i)COBRA Premiums. If Employee timely elects continued coverage under COBRA, the
Company will pay Employee’s COBRA premiums to continue Employee’s coverage
(including coverage for Employee’s eligible dependents, if applicable) (“CIC
COBRA Premiums”) through the period starting on the termination date and ending
nine (9) months after the termination date (the “CIC COBRA Premium Period”);
provided, however, that the Company’s provision of such CIC COBRA Premium
benefits will immediately cease if during the CIC COBRA Premium Period Employee
becomes eligible for group health insurance coverage through a new employer or
Employee ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination.  In the event Employee becomes covered under another
employer’s group health plan or otherwise ceases to be eligible for COBRA during
the CIC COBRA Premium Period, Employee must immediately notify the Company of
such event.

(ii)Special Cash Payments in Lieu of CIC COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Employee or Employee’s
dependents elect or are eligible for COBRA coverage, the Company instead shall
pay to Employee, on the first day of each calendar month following the
termination date, a fully taxable cash payment equal to the applicable COBRA
premiums for that month (including the amount of COBRA premiums for Employee’s
eligible dependents), subject to applicable tax withholdings (such amount, the
“Special CIC Cash Payment”), for the remainder of the CIC COBRA Premium
Period.  Employee may, but is not obligated to, use such Special CIC Cash
Payments toward the cost of COBRA premiums.

8.3.3Target Bonus Amount.  Employee shall also receive an amount equal to
seventy-five percent (75%) of the Target Bonus Amount, payable in a lump sum
within sixty (60) days following the termination date and subject to required
payroll deductions and tax

6.

--------------------------------------------------------------------------------

 

withholdings; provided, however that, if the period for satisfaction of the
Release Requirement (as defined below) begins in one taxable year and ends in
another taxable year, payment shall not be made until the beginning of the
second taxable year.  For purposes of calculating the Target Bonus Amount,
Employee’s final Base Salary will be calculated prior to giving effect to any
reduction in Base Salary that would give rise to Employee’s right to resign for
Good Reason.

8.3.4Equity Acceleration.  Notwithstanding anything to the contrary set forth in
the Company’s 2014 Equity Incentive Plan, any prior equity incentive plans or
any award agreement, effective as of Employee’s employment termination date, the
vesting and exercisability of all unvested time-based vesting equity awards then
held by Employee shall accelerate such that all shares become immediately vested
and exercisable, if applicable, by Employee upon such termination and shall
remain exercisable, if applicable, following Employee’s termination as set forth
in the applicable equity award documents.  With respect to any performance-based
vesting equity award, such award shall continue to be governed in all respects
by the terms of the applicable equity award documents.

8.4Termination for Cause; Resignation Without Good Reason; Death or
Disability.  Employee will not be eligible for, or entitled to any severance
benefits, including (without limitation) the Severance Benefits and CIC
Severance Benefits listed in Sections 8.2 and 8.3 above, if the Company
terminates Employee’s employment for Cause, Employee resigns Employee’s
employment without Good Reason, or Employee’s employment terminates due to
Employee’s death or disability.  

9.Conditions to Receipt of Severance Benefits and CIC Severance Benefits.  To be
eligible for any of the Severance Benefits or CIC Severance Benefits pursuant to
Sections 8.2 and 8.3 above, Employee must satisfy the following release
requirement (the “Release Requirement”): return to the Company a signed and
dated general release of all known and unknown claims in a termination agreement
acceptable to the Company (the “Release”) within the applicable deadline set
forth therein, but in no event later than forty-five (45) days following
Employee’s termination date, and permit the Release to become effective and
irrevocable in accordance with its terms (such effective date of the Release,
the “Release Effective Date”).  No Severance Benefits or CIC Severance Benefits
will be paid hereunder prior to the Release Effective Date.  Accordingly, if
Employee breaches the preceding sentence and/or refuses to sign and deliver to
the Company an executed Release or signs and delivers to the Company the Release
but exercises Employee’s right, if any, under applicable law to revoke the
Release (or any portion thereof), then Employee will not be entitled to any
severance, payment or benefit under this Agreement.

10.Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Employee’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be

7.

--------------------------------------------------------------------------------

 

treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment.  Notwithstanding any provision to the contrary in this
Agreement, if Employee is deemed by the Company at the time of Employee’s
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Employee
prior to the earliest of (i) the expiration of the six-month and one day period
measured from the date of Employee’s Separation from Service with the Company,
(ii) the date of Employee’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation.  Upon the first
business day following the expiration of such applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Paragraph shall
be paid in a lump sum to Employee, and any remaining payments due shall be paid
as otherwise provided herein or in the applicable agreement. No interest shall
be due on any amounts so deferred.  If the Company determines that any severance
benefits provided under this Agreement constitutes “deferred compensation” under
Section 409A, for purposes of determining the schedule for payment of the
severance benefits, the effective date of the Release will not be deemed to have
occurred any earlier than the sixtieth (60th) date following the Separation From
Service, regardless of when the Release actually becomes effective.  In addition
to the above, to the extent required to comply with Section 409A and the
applicable regulations and guidance issued thereunder, if the applicable
deadline for Employee to execute (and not revoke) the applicable Release spans
two calendar years, payment of the applicable severance benefits shall not
commence until the beginning of the second calendar year.  To the extent
required to avoid accelerated taxation and/or tax penalties under Code Section
409A, amounts reimbursable to Employee under this Agreement shall be paid to
Employee on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Employee) during any one year may not effect
amounts reimbursable or provided in any subsequent year.  The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to any such payment.

11.Section 280G; Limitations on Payment.

11.1If any payment or benefit Employee will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater

8.

--------------------------------------------------------------------------------

 

economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for
Employee.  If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).

11.2Notwithstanding any provision of section 11.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows:  (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

11.3Unless Employee and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this section 11.  The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder.  The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Employee and the Company within fifteen (15) calendar days after the date on
which Employee’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Employee or the Company) or such other time as
requested by Employee or the Company.

11.4If Employee receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 11.1 and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Employee agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 11.1) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 9.1, Employee shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

9.

--------------------------------------------------------------------------------

 

12.Definitions.

12.1Cause.  For the purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following: (i) Employee’s conviction of or plea of guilty
or nolo contendere to any felony or a crime of moral turpitude; (ii) Employee’s
willful and continued failure or refusal to follow lawful and reasonable
instructions of the Company or lawful and reasonable policies and regulations of
the Company or its affiliates; (iii) Employee’s willful and continued failure to
faithfully and diligently perform the assigned duties of Employee’s employment
with the Company or its affiliates; (iv) unprofessional, unethical, immoral or
fraudulent conduct by Employee; (v) conduct by Employee that materially
discredits the Company or any affiliate or is materially detrimental to the
reputation, character and standing of the Company or any affiliate; or (vi)
Employee’s material breach of this Agreement, the Proprietary Agreement, or any
applicable Company policies.  An event described in Section 12.1(ii) through
Section 12.1(vi) herein shall not be treated as “Cause” until after Employee has
been given written notice of such event, failure, conduct or breach and Employee
fails to cure such event, failure, conduct or breach within 30 days from such
written notice; provided, however, that such 30-day cure period shall not be
required if the event, failure, conduct or breach is incapable of being cured.

12.2Change in Control.  For the purposes of this Agreement, “Change in Control”
shall have the meaning described in the Company’s 2014 Equity Incentive Plan.

12.3Change in Control Period.  For the purposes of this Agreement, “Change in
Control Period” means the time period commencing three (3) months before the
effective date of a Change in Control and ending on the date that is twelve (12)
months after the effective date of a Change in Control.

12.4Good Reason.  For purposes of this Agreement, Employee shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Employee’s prior written consent: (i) a
material reduction in Employee’s Base Salary, unless pursuant to a salary
reduction program applicable generally to the Company’s senior executives; (ii)
a material reduction in Employee’s duties (including responsibilities and/or
authorities), provided, however, that a change in job position (including a
change in title) or reporting line shall not be deemed a “material reduction” in
and of itself unless Employee’s new duties are materially reduced from the prior
duties; or (iii) relocation of Employee’s principal place of employment to a
place that increases Employee’s one-way commute by more than fifty (50) miles as
compared to Employee’s then-current principal place of employment immediately
prior to such relocation.  In order for Employee to resign for Good Reason, each
of the following requirements must be met: (iv) Employee must provide written
notice to the Company’s Chief Employee Officer within 30 days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
Employee’s resignation, (v) Employee must allow the Company at least 30 days
from receipt of such written notice to cure such event, (vi) such event is not
reasonably cured by the Company within such 30 day period (the “Cure Period”),
and (vii) Employee must resign from all positions Employee then holds with the
Company not later than 30 days after the expiration of the Cure Period.  

10.

--------------------------------------------------------------------------------

 

13.Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with Employee’s employment with the
Company, Employee and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Employee’s employment with the Company, or the
termination of Employee’s employment from the Company, will be resolved pursuant
to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent
permitted by law, by final, binding and confidential arbitration conducted in
San Francisco, California by JAMS, Inc. (“JAMS”) or its successors before a
single arbitrator, under JAMS’ then applicable rules and procedures for
employment disputes (which will be provided to Employee upon request); provided
that the arbitrator shall: (i) have the authority to compel adequate discovery
for the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the
award.  Employee and the Company shall be entitled to all rights and remedies
that either would be entitled to pursue in a court of law.  Both Employee and
the Company acknowledge that by agreeing to this arbitration procedure, they
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The Company shall pay all filing fees in excess of
those which would be required if the dispute were decided in a court of law, and
shall pay the arbitrator’s fee.  Nothing in this Agreement is intended to
prevent either the Company or Employee from obtaining injunctive relief in court
to prevent irreparable harm pending the conclusion of any such arbitration.

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Employee at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement.  This Agreement, together with the Proprietary
Agreement, constitutes the entire agreement between Employee and the Company
with regard to the subject matter hereof and is the complete, final, and
exclusive embodiment of the Company’s and Employee’s agreement with regard to
this subject matter.  This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or representations

11.

--------------------------------------------------------------------------------

 

(including but not limited to the Prior Agreement).  It cannot be modified or
amended except in a writing signed by a duly authorized officer of the Company,
with the exception of those changes expressly reserved to the Company’s
discretion in this Agreement.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Employee
may not assign any of Employee’s duties hereunder and Employee may not assign
any of Employee’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

14.8Tax Withholding.  All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities.  Employee acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement.  Employee has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to this
Agreement.

14.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

12.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement to become effective
as of the Effective Date written above.

 

Atara Biotherapeutics, Inc.

 

 

 

By:

 

/s/ Isaac Chiechanover

 

  

Isaac Ciechanover, M.D.

 

 

Chief Executive Officer

 

Employee

 

/s/ Derrell Porter

Derrell Porter

 

13.